DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31, newly added by amendment, requires that the disks in the disk array are solid state drives with a first WPD value and, prior to a first disk in the disk array failing, a second 
“The examiner respectfully disagrees. As a first matter, the examiner stipulates that one of ordinary skill understands the term Writes Per Day (WPD) as a term of industry that describes the endurance of a solid state drive (SSD). See cited Western Digital document explaining the term. As understood by one of ordinary skill, the WPD of a SSD drive is a characteristic of a drive disclosed by the manufacturer to describe a warranty period. For example, as in the provided document, if a 1TB drive is warranted for a 5 year period and is specified for 1 WPD, the drive is able to write up to 1TB of data every day for 5 years before wearing out. 
Applicant does not redefine the term to hold a different meaning from what is understood in the art, and appears to conform with this understood meaning [see par 33, “’WPD’ refers to the number of Writes Per Day while ensuring the rated service life of SSD.”]. The portion of paragraph 25 reproduced by applicant to argue that a reasonable person would clearly understand that for “for the spare disk to have a lower WPD, the faulty disk must have a higher WPD” is not necessarily true. 
The WPD of an SSD has real meaning in context with other drives of a same type, size, etc. Applicant’s specification, on the other hand, makes clear that this is not the case. As noted 
So it is clear to a reasonable person reading paragraphs 25 and 33 that the faulty disks are not necessarily SSD and thus do not have a WPD. Therefore the “lower WPD” of the spare SSD only makes sense when it is used to describe the chosen spare SSD versus the other options for spare drives. This is further made clear in paragraph 33 , which states “SSDs with lower WPD (for instance, .5 WPD or 1 WPD) can be utilized as spare disks to reduce the cost…..A SSD with lower WPD usually costs less than a SSD with higher WPD.” This portion makes clear that cost control is the purpose of a SSD with “lower WPD.”
“The examiner respectfully disagrees. Again, as understood by one of ordinary skill in the art, WPD is not a setting that is configured in the system. Rather, it is a manufacturer specification for the warranted endurance of a SSD. As further noted above, the disclosure of the specification makes clear that a contemplated embodiment of the invention uses magnetic disks for the disk array disks. WPD has no meaning in the context of magnetic disks. Further, the idea of the disks being “configured to perform a first number of writes per day (WPD)” has no meaning within the understood definition of the term. The term is, again, a manufacturer 
In the instant case, the claims have been amended to recite the disks of the disk array comprising first SSDs with a first WPD. As support for this amendment applicant points to paragraph 33 of the specification. Paragraph 33 of the specification contains no such support. The paragraph in question specifically describes the invention as embodiments wherein the disks of the disk array are magnetic disks, not SSD as required in the instant amendment. Further, there is no description in the specification, in paragraph 33 or otherwise, that discloses any consideration of the WPD value of disks in the disks array, as the specification does not even disclose an embodiment in which both the disks of the array and the disks of the spare array are SSDs and have particular WPD value. On the contrary, the disclosed invention is concerned with using SSD as the spare disks for a magnetic disk array in order reduce rebuild times and require fewer disks for spare. 
Indeed, paragraph 27 of the specification states explicitly that the disclosure will use a magnetic disk as the example of a disk. The paragraph states that the disk array disks could be SSD, and certainly that might be in the realm of understanding of one of ordinary skill in the art, but for the new claim to be supported there needs to be an actual positive description of that which is claimed. The fact is that the specification is focused on embodiments of the invention 
Paragraph 34 of the specification mentions a traditional scheme in which the spare disks are the same type, again explicitly stating this type as magnetic disks, but the use of the term traditional scheme makes clear that this is not what applicant invented but what is already known in the art. Further, there is no mention of the homogeneous disk type system being all SSD and in any case the WPD of the disk array disks is never a consideration in any part of the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarland et al. (8086893) in view of applicant’s admitted prior art (AAPA).
Regarding claim 10:
MacFarland teaches:
A device for managing a storage system [Fig 3] including a disk array [Fig. 3], the device comprising: 
at least one processing unit [Fig 9]; 
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit [Fig 9], the instructions, when executed by the at least one processing unit, causing the device to perform acts including: 
determining, based on a first number of disks in the disk array, a second number of spare disks for the disk array [col. 3 lines 39-40, col. 6 lines 8-10, col. 6 lines 15-19 – pooled hot spare object created prior to failure or on demand]; 
creating a spare disk array with the second number of spare disks [col. 2 lines 3-11, col. 3 lines 38-39, col. 6 lines 11-19] ; 
[col. 2 lines 3-11, col. 3 lines 39-40, col. 6 lines 2-8]; and 
rebuilding the first disk with the spare logic storage unit [col. 2 lines 3-11, col. 3 lines 39-40, col. 6 lines 42-49];
wherein determining the second number of spare disks for the disk array includes: 
prior to the first disk in the disk array failing, providing a second value as the second number of spare disks when the disks in the disk array and the spare disks are of different types [col. 2 lines 3-11, col. 3 lines 31-36, col. 3 lines 38-40, col. 4 lines 13-16, col. 6 lines 8-41, col. 7 lines 14-26 – MacFarland clearly discloses determining the types of disks in the hot spare pool, using different types of disks, determining the number of physical drives needed for a spare object in order to satisfy a number of system requirements and further discloses creating the hot spare object prior to failure as noted above].
MacFarland does not explicitly discloses providing a first number of spare disks when the disks in the array are of a same type, the first number being different from the number provided when they are of a different type. MacFarland does, however, explicitly disclose that the disks of the array can be of any type, including the same type as used in the spare array [col. 3 lines 39-40] and that the number of physical disks chosen is done to satisfy a multitude of requirements including bandwidth, latency, throughput, etc. [col. 6 lines 8-41].
AAPA discloses providing a first number of spare disks when the disks in the array are of a same type, the first number being different from the number provided when they are of a different type [par 0034 – description of a traditional scheme].

One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because MacFarland discloses that the spare drives used for the storage pool are not necessarily all the type and could be any type and the very concept of a traditional scheme makes clear that it would be simple to design and implement such a scheme because it was already well-known and in use.

Regarding claim 13:
The combination teaches:
The device according to claim 10, wherein creating the spare disk array comprises: determining a type of the spare disk array based on the second number [MacFarland col. 6 lines 2-41 – determines the striping policy and number of disks and creates the spare array accordingly]; and creating the spare disk array of the type [MacFarland col. 6 lines 2-41]. 
Regarding claim 14:
The combination teaches:
The device according to claim 10, wherein allocating the spare logic storage unit comprises: allocating, from the spare disk array, the spare logic storage unit having a same size as the first disk [MacFarland col. 6 lines 11-15 – allocates necessary space to reconstruct the failed drive]. 

The combination teaches:
The device according to claim 10, wherein allocating the spare logic storage unit comprises: allocating, from the spare disk array, the spare logic storage unit providing a same access interface as the first disk [MacFarland Fig 4; col. 6 lines 2-8 – all are routed through RAID layer and RAID object]. 

Regarding claim 16:
The combination teaches:
The device according to claim 10, wherein the acts further include: 
in response to a second disk being added to the storage system for replacing the first disk, copying data in the spare logic storage unit to the second disk [MacFarland col. 6 lines 53-64 – after reconstruction in spare object the data are copied to a ‘permanent’ location as a background process. This location can be a replacement drive for the failed drive]; and 
in response to completion of the copying, de-allocating the spare logic storage unit [MacFarland col. 7 lines 7-11 – dissolve relationship with spare object].

Regarding claim 17:
The combination teaches:
The device according to claim 16, wherein the acts further include: 
[MacFarland col. 6 lines 2-10 – hot spare object is a data structure and is associated with the disk object upon creation]; 
in response to the spare logic storage unit being allocated, updating the data structure [MacFarland col. 6 lines 11-41 – object is updated when the storage unit and its attributes are determined and allocated]; and 
in response to the spare logic storage unit being de-allocated, updating the data structure [MacFarland col. 7 lines 7-11 – association dissolved].

Regarding claim 18:
The combination teaches:
The device according to claim 10, wherein at least one of the disk array and the spare disk array includes a Redundant Array of Independent Disks (RAID) [MacFarland Fig 3].

Regarding claims 1 and 4-9:
The claims are rejected as the methods of using the devices of claims 10 and 13-18.

Regarding claim 19:
See the teachings of the combination with regard to claim 10 above.

s 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarland-AAPA as applied to claims 1, 10 and 19 above, and further in view of Cooper et al. (9378093).
Regarding claims 2, 11 and 20:
MacFarland-AAPA teaches:
The device according to claim 10, wherein the spare disks and the disks in the disk array are of different types [MacFarland col. 4 lines 13-16, col. 7 lines 14-26 – discloses magnetic disks as part of the array and SSD for spares], and the spare disks are solid state disks [col. 7 lines 14-26].
MacFarland-AAPA does not explicitly teach the solid state disks having lower latency and higher throughput than the magnetic disks in the disk array.
Cooper teaches that solid state disks have lower latency and higher throughput than magnetic disks [col. 3 lines 40-61].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the latency and throughput teachings of Cooper with the solid state drives of MacFarland-AAPA.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because MacFarland-AAPA explicitly teaches that the disk arrays can be comprised of conventional magnetic disks and that the spare arrays are advantageously comprised of SSDs without disclosing all details of SSDs. Cooper makes it clear that SSDs have higher throughput and lower latency as a simple matter of fact.

s 3, 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarland-AAPA as applied to claims 1, 10 and 19 above, and further in view of Singh et al. (2018/0039412).
Regarding claims 3 and 12:
MacFarland-AAPA teaches:
The device according to claim 10, wherein the disks in the disk array include a magnetic disk [MacFarland col. 4 lines 13-16] and the spare disks include a solid state disk [MacFarland col. 7 lines 14-26].
MacFarland-AAPA does not explicitly teaches the solid state disk having a lower Write Per Day (WPD). 
Singh teaches solid state disks with higher or lower WPD [par 379].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the WPD teachings of Singh with the solid state drives of MacFarland-AAPA.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because MacFarland-AAPA [MacFarland col. 7 lines 27-30] discloses an explicit desire to lower costs to the extent possible and Singh discloses that drives with lower WPD are less expensive [Singh par 379].

Regarding claim 31:
MacFarland-AAPA teaches:
[MacFarland col. 4 lines 14-18 – teaches disk array can be SSD. Every SSD inherently has a WPD value as it is simply an endurance of the particular drive]; and
wherein creating the spare disk array with the second number of spare drives includes:
prior the first disk in the disk array failing, organizing second SSDs with a second WPD value into the spare disk array [MacFarland col. 6 lines 2-41, col. 7 lines 14-26].
MacFarland-AAPA does not explicitly teach the second SSDs having a lower WPD. 
Singh teaches solid state disks with higher or lower WPD [par 379].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the WPD teachings of Singh with the solid state drives of MacFarland-AAPA.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because MacFarland-AAPA [MacFarland col. 7 lines 27-30] discloses an explicit desire to lower costs to the extent possible and Singh discloses that drives with lower WPD are less expensive [Singh par 379].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarland-AAPA as applied to claim 1 above, and further in view of Shaik et al. (2006/0143503).
Regarding claim 30:
MacFarland-AAPA teaches:
wherein the disk array performs data storage operations in accordance with a first Redundant Array of Independent Disks (RAID) level [MacFarland col. 4 lines 18-22].
MacFarland-AAPA does not explicitly teach:

configuring the spare disk array to perform data storage operations in accordance with a second RAID level that is different from the first RAID level.
MacFarland-AAPA does, however, teach configuring the spare disk array to perform data storage operations in accordance with a striping configuration [MacFarland col. 2 lines 3-6].
Shaik teaches:
creating the spare disk array with the second number of spare disks includes:
configuring the spare disk array to perform data storage operations in accordance with a second RAID level that is different from a first RAID level [par 16, 20 – main array is RAID 5, spare array is RAID 0].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the RAID 0 spare array of Shaik with the striped spare array of MacFarland-AAPA.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because MacFarland-AAPA explicitly teaches that the spare array is a striped storage without explicitly stating that it is a particular RAID level. Shaik explicitly discloses RAID 0 for a spare array. RAID 0 is a striped 0. Shaik states benefits of RAID 0 such as superior read and write performance. Shaik further notes that RAID 0 would be particularly advantageous if the disk array is already configured as a redundant storage system, which is the case in MacFarland.

Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive.
Applicant simply noted that the claims have been amended and a new claim added, indicated alleged support for the amendments, and stated that the cited prior art does not teach or suggest the subject matter of the claims.
Applicant’s amendments prompted the new grounds of rejection above and thus any allegation that the previously cited art did not teach or suggest the amended subject matter is moot in view of those new grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113